Citation Nr: 0904376	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  07-22 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for major depressive disorder.

2.  Entitlement to an initial rating in excess of 10 percent 
for thoracolumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 



INTRODUCTION

The veteran had active military service from January 2002 to 
March 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The veteran testified at a Board hearing 
held at the RO in September 2008.  Additional evidence was 
submitted at the hearing, for which a waiver of initial RO 
consideration was completed by the veteran.

Although the veteran, through a VA Form 9 submitted in June 
2007, perfected an appeal as to 8 other issues, in a July 
2008 statement she withdrew her appeal of all issues other 
than those listed on the title page of this action.

In September 2008 statements, the veteran and her 
representative requested consideration of increased ratings 
for the veteran's service-connected left shoulder disorder, 
bilateral pes planus, and right and left great toe disorders.  
She also requested reopening of her claims for service 
connection for right shoulder disability and bilateral knee 
disability, and requested service connection for irritable 
bowel syndrome.  These matters are referred to the RO for 
appropriate action.  The record reflects that the RO is 
already undertaking development in connection with a claim 
for service connection for post-traumatic stress disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The veteran contends that the initial ratings assigned her 
service-connected psychiatric and thoracolumbar disorders do 
not accurately reflect the severity of those disabilities.

The record reflects that the veteran was last examined for 
the disorders at issue in June 2006.  At her September 2008 
hearing, she testified that her disorders had worsened in 
severity since the last examination, and provided specific 
examples in support of her testimony.  Under the 
circumstances, the Board is of the opinion that further 
examination of the veteran is appropriate.  See generally, 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that she identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertaining the issues 
on appeal.  When the requested 
information and any necessary 
authorizations have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.  If the RO is unsuccessful 
in obtaining any medical records 
identified by the veteran, it should 
inform the veteran and her representative 
of this and ask them to provide a copy of 
the outstanding medical records. 

2.  Thereafter, the veteran should be 
scheduled for a VA psychiatric 
examination by a physician with 
appropriate expertise to determine the 
nature and severity of the veteran's 
major depressive disorder, and the impact 
of that disorder on her employability.  
All indicated studies must be performed, 
and all findings should be reported in 
detail.  With respect to the veteran's 
service-connected major depressive 
disorder, the examiner is to provide a 
detailed review of the veteran's 
pertinent medical history, current 
complaints, and the nature and extent of 
any major depressive disorder.  With 
respect to each identified psychiatric 
symptom the examiner must indicate 
whether such symptom is due to major 
depressive disorder.  To the extent 
possible, the examiner must attempt to 
distinguish the manifestations of the 
veteran's major depressive disorder from 
any other disorder, to include post-
traumatic stress disorder.  If such a 
distinction cannot be made without 
engaging in speculation the examiner 
should so state.  

The examiner must provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's service-connected major 
depressive disorder, and a global 
assessment of functioning score with an 
explanation of the significance of the 
score assigned.  The rationale for all 
opinions expressed should be provided.  
The claims files must be made available 
to the examiner for review. 

3.  The RO should also arrange for a VA 
orthopedic examination to determine the 
nature, extent and severity of the 
veteran's service-connected thoracolumbar 
disability.  All indicated studies, 
including range of motion studies in 
degrees, should be performed.  Tests of 
joint motion against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The examiner should identify 
any objective evidence of pain or 
functional loss due to pain.  Any 
specific functional impairment due to 
pain should be identified, and the 
examiner should be requested to assess 
the extent of any pain.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.

The examiner should also provide an 
opinion as to the impact of the veteran's 
thoracolumbar disability on her 
employability.  The rationale for all 
opinions expressed should be explained.  
The claims files must be made available 
to and reviewed by the examiner.

4.  The RO should then prepare a new 
rating decision and readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case, and provide the veteran and her 
representative with an appropriate 
opportunity to respond. 

After the veteran and her representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the RO.  The veteran and her 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).


